UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2779



WILLIAM M. COYNE,

                                               Plaintiff - Appellant,

          versus


COMPUTER SCIENCES CORPORATION; K. C. LEUNG;
THOMAS ULRICH; CHARLES ATHAS; THOMAS PARR,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
95-1175-CCB)


Submitted:   September 30, 1998            Decided:   October 19, 1998


Before WIDENER and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William M. Coyne, Appellant Pro Se. Gary Howard Simpson, Bethesda,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order entering summary

judgment in this action brought pursuant to the Age Discrimination

in Employment Act. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Coyne v. Computer

Sciences Corp., No. CA-95-1175-CCB (D. Md. Nov. 19, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2